DETAILED ACTION
The following is in response to Applicant’s Response filed December 21, 2020 and telephonic communications with Applicant’s Representative conducted on January 12, 2021.  With respect to Applicant’s Response, claims 50–53, 58, 59, 61–63, 65, 66, 68, and 69 are amended; claim 67 is canceled; and claim 70 is newly added.  With respect to the telephonic communications with Applicant’s Representative, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claim 61.  Accordingly, claims 50–66 and 68–70 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mateusz Kulesza on January 12, 2021.

In the Claims:

61. (Currently Amended) The method of claim 59, further comprising: 
providing a first comment on [[the]] a first virtual interview stored in the resume book; and 
first virtual interview stored in the resume book, wherein the first and second comments differ.

REASONS FOR ALLOWANCE
Claims 50–66 and 68–70 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, as presented in Applicant’s Response, are sufficient to overcome the previous objection to claim 62 for informalities.  Accordingly, the previous objection to claim 62 is withdrawn.
Applicant’s amendments, as presented in Applicant’s Response, are sufficient to overcome the previous rejection of claims 50–69 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly point out the subject matter which the application regards as the invention.  Accordingly, the previous rejection of claims 50–69 under 35 U.S.C. 112, second paragraph, is withdrawn.
Applicant’s amendments, as presented in Applicant’s Response, are sufficient to overcome the previous rejection of claims 50–69 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the additional elements directed to “synchronizing the digital locker to provide for migration of the plurality of credentials between an online mode and an offline mode” integrate the abstract idea into a practical application under Step 2A Prong Two.  As a result, the previous rejection of claims 50–69 under 35 U.S.C. 101 is withdrawn.
Applicant’s amendments, as presented in Applicant’s Response, are further sufficient to overcome the previous rejection of claim 69 under 35 U.S.C. 101 as being directed to a non-statutory signal.  As a result, the previous rejection of claim 69 under 35 U.S.C. 101 is withdrawn.
Finally, when considered in combination with the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “generating, using the computing device, an adjusted soft-skill score for a candidate by adjusting a baseline soft-skill score based on one or more feedback-related soft-skill scores and one or more weights, wherein the baseline soft-skill score is based on a self-evaluation process completed by the candidate, and wherein the one or more weights are based on one or more of: a professional level or a career choice,” as substantially recited in independent claims 50, 65, and 69.  Accordingly, claims 50–66 and 68–70 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623